Opinion issued March 28, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00163-CV
                          ———————————
                         JUDY POWELL, Appellant
                                      V.
     DOW CORNING CORPORATION; MCGHAN MEDICAL
CORPORATION; INAMID CORPORATION; MINNESOTA MINING AND
 MANUFACTURING COMPANY; DOW CHEMICAL COMPANY; AND
            NUSIL TECHNOLOGY LLC, Appellees



                  On Appeal from the 334th District Court
                          Harris County, Texas
                    Trial Court Cause No. 1992-37091


                        MEMORANDUM OPINION

      Appellant, Judy Powell, has filed a motion to dismiss the appeal. No other

party has filed a notice of appeal, and no opinion has issued. Accordingly, we
grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2